DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 09/07/2021 has been entered. Claims 1-13 and 21-27 are pending in the application. Claims 21-27 are newly added. Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/30/31.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 21, 23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiereth et al. (US Patent No. 5,406,796), hereinafter “Hiereth”.
Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebold (US Patent No. 6,494,041).
Regarding claim 1, Hiereth discloses a turbocharger (4) comprising:
a compressor (6) having a compressor wheel (18) (Col 3 lines 3-7, 23-26);
a turbine (5) provided within a housing (15) (Col 3 lines 3-7, 23-26); and
8) (Col 3 lines 3-7) having:
a first fluid connection (27) in the housing and located in proximity to the turbine (Col 3 lines 37-44);
a second fluid connection (10), wherein at least a portion of the second fluid connection is located radially inwardly with respect to a trailing edge of the compressor wheel (See Fig. 2; Col 3 lines 22-44); and
an EGR control valve (9) disposed between the first fluid connection and the second fluid connection (Col 3 lines 3-7), the EGR control valve configured to control an EGR rate (this limitation is functional, controlling EGR rate is inherent functionality of an EGR control valve).

Regarding claim 3, Hiereth discloses the second fluid connection is configured to direct an EGR flow toward a direction of a fresh air flow from the compressor wheel (Col 3 lines 3-7).

Regarding claim 21, Hiereth discloses the compressor further comprises a compressor housing (17) coupled to a compressor backplate (25), with the compressor wheel disposed between the compressor housing and the compressor backplate (See Fig. 2); and
the second fluid connection further extends through the compressor backplate (Col 3 lines 37-44).

Regarding claim 23, Hiereth discloses turbocharger (4) comprising:
a compressor (6) having a compressor wheel (18) for generating a fresh air flow through the compressor (Col 3 lines 3-7, 23-26);
a turbine (5) provided within a housing (15) (Col 3 lines 3-7, 23-26); and
an exhaust gas recirculation (EGR) flow path (8) (Col 3 lines 3-7) having:
27) in the housing and located in proximity to the turbine (Col 3 lines 37-44);
a second fluid connection (10) located in proximity to a trailing edge of the compressor wheel, wherein the second fluid connection is configured to direct an EGR flow toward a direction of a fresh air flow from the compressor wheel, wherein the EGR flow meets the fresh air flow at a junction area (See Fig. 2; Col 3 lines 22-44); and
an EGR control valve (9) disposed between the first fluid connection and the second fluid connection (Col 3 lines 3-7), the EGR control valve configured to control an EGR rate (this limitation is functional, controlling EGR rate is inherent functionality of an EGR control valve);
wherein a back surface (24) of the compressor wheel comprises an edge (See Fig. 2) oriented to direct the EGR flow toward the junction area (Col 3 lines 33-54 – Hiereth discloses that impeller 24 – construed as edge – is firmly connected to the shaft at the backside of the compressor wheel and therefore may be considered the back side of the compressor wheel as the components are firmly coupled).

Regarding claim 25, Hiereth discloses the EGR control valve is positioned to provide a first EGR rate in a low-heat mode and positioned to provide a second EGR rate in a normal operating mode, the first EGR rate being greater than the second EGR rate (this limitation is functional and considered an intended use, the EGR control valve disclosed by Hiereth is capable of provided at least two rates – on and off; See Col 3 lines 18-21).

Regarding claim 26, Hiereth discloses the EGR control valve is repositioned in response to a control signal received from an engine control unit (ECU) (Col 3 lines 18-21).

this limitation is functional and considered an intended use, the EGR control valve disclosed by Hiereth is capable of performing this function).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lebold (US Patent No. 6,494,041) in view of Hiereth.
Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebold (US Patent No. 6,494,041).
Regarding claim 1, Lebold discloses a turbocharger (170) comprising:
a compressor (174) having a compressor wheel (Col 5 lines 49-59);
a turbine (172) provided within a housing (14) (Col 4 lines 25-31, Col 5 lines 44-45); and
an exhaust gas recirculation (EGR) flow path (188) (Col 5 lines 45-48) having:
a first fluid connection (36) in the housing and located in proximity to the turbine (Col 4 lines 52-53);
a second fluid connection located in proximity to a trailing edge of the compressor wheel (See Fig. 8; Col 5 lines 54-59); and
20/164) disposed between the first fluid connection and the second fluid connection (Col 4 lines 32-33, Col 5 lines 45-46), the EGR control valve configured to control an EGR rate (this limitation is functional, controlling EGR rate is inherent functionality of an EGR control valve).
	Lebold is silent regarding “wherein at least a portion of the second fluid connection is located radially inwardly with respect to a trailing edge of the compressor wheel”.
	However, Hiereth teaches a turbocharger (4) comprising a second fluid connection (10) wherein at least a portion of the second fluid connection is located radially inwardly with respect to a trailing edge of a compressor wheel (18) (See Fig. 2; Col 3 lines 22-44).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lebold, by at least a portion of the second fluid connection is located radially inwardly with respect to a trailing edge of the compressor wheel, as taught by Hiereth, for the purpose of improving simplicity and flexibility by eliminating the need for the exhaust gas pressure to be higher than the boost air pressure (Col 1 lines 55-65).

Regarding claim 3, the combination of Lebold and Hiereth discloses the second fluid connection is configured to direct an EGR flow toward a direction of a fresh air flow from the compressor wheel (Lebold Col 5 lines 54-59).

Regarding claim 5, the combination of Lebold and Hiereth discloses the EGR control valve comprises a flapper valve (Lebold Col 4 lines 33-36 – paddle 24 on pivot 22 would be considered a flap by one of ordinary skill in the art).



Regarding claim 9, the combination of Lebold and Hiereth discloses the EGR control valve 120 is repositioned in response to a control signal received from an engine control unit (ECU) (Lebold 200) (Lebold Col 5 lines 60-65).

Regarding claim 10, the limitation “the EGR control valve 120 is configured to be repositioned to increase the EGR rate responsive to detecting a fault in an exhaust after-treatment system” is considered an intended use which the EGR control valve disclosed by Lebold is capable of performing.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lebold and Hiereth in view of Bale et al. (US PGPub 2003/01820419), hereinafter “Bale”.
Regarding claim 2, the combination of Lebold and Hiereth discloses the EGR control valve further comprising an EGR pressure sensor (Lebold 189) configured to determine and output an exhaust gas pressure (Lebold Col 5 lines 66-Col 6 line 3).
The combination of Lebold and Hiereth is silent regarding a valve position indicator configured to output a valve position of the EGR control valve.
However, Bale teaches an EGR control valve (36) further comprising a valve position indicator (54) configured to output a valve position of the EGR control valve (¶0026).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lebold, by including regarding a valve position indicator configured to ¶0026).
The limitation “wherein the turbocharger is configured to determine a turbocharger speed based at least in part on the valve position and the exhaust gas pressure” is considered an intended use (See §112(b) rejection above) which the turbocharger disclosed by the combination of Lebold, Hiereth, and Bale is capable of performing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lebold and Hiereth in view of Dickey et al. (US Patent No. 5,740,785), hereinafter “Dickey”.
Regarding claim 4, the combination of Lebold and Hiereth discloses the EGR control valve comprises a scoop valve (Lebold Col 4 lines 33-36), the scoop valve having:
a first surface (Lebold 14 facing surface of 24) with a predominantly (Examiner note: the term predominantly is construed under its plain meaning as “mostly” which means more than half) flat surface configured to align with a housing wall when in a sealed position (See Lebold Fig. 4-6; Col 4 lines 46-Col 5 line 4); and
a second surface (Lebold 16 facing surface of 24), opposite the first surface, configured to guide engine manifold flow to the EGR flow path when in an EGR position (See Lebold Fig. 4-6; Col 4 lines 46-Col 5 line 4).
The combination of Lebold and Hiereth is silent regarding the second surface having a concave surface.
However, Dickey teaches an EGR control valve (10) comprises a scoop valve (82), the scoop valve having a second surface having a concave surface configured to guide engine manifold flow to the EGR flow path when in an EGR position (See Dickey Annotated Fig. 6 below; Col 4 lines 56-Col 5 line 4, Col 6 lines 52-63).
[AltContent: arrow][AltContent: textbox (Second surface)] 
    PNG
    media_image1.png
    207
    208
    media_image1.png
    Greyscale

Dickey Annotated Fig. 6
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Lebold, by the second surface having a concave surface, as taught by Dickey, for the purpose of optimizing EGR flow (Col 7 lines 58-64).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiereth in view of Ulrey et al. (US Patent No. 9,303,650), hereinafter “Ulrey”.
Regarding claim 11, Hiereth discloses the second fluid connection comprises an EGR outlet disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow (See Fig. 2; Col 3 lines 22-44).
Hiereth is silent regarding the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute having: an EGR inlet configured to receive EGR flow; an EGR outlet; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute.
However, Ulrey teaches a turbocharger comprising:
an exhaust gas recirculation flow path (140) (Col 4 lines 4-21) having:
230) located in proximity to a trailing edge of the compressor wheel, the second fluid connection comprises an outlet of a turbocharger compressor EGR volute (204) (Col 7 line 59-Col 8 line 19),
the turbocharger compressor EGR volute having:
an EGR inlet (204) configured to receive EGR flow (Col 7 lines 60-61);
an EGR outlet (230) disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow (Col 8 lines 2-8); and
a decreasing cross-sectional area progression around the turbocharger compressor EGR volute (Col 9 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hiereth, by the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute having: an EGR inlet configured to receive EGR flow; an EGR outlet; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute, as taught by Ulrey, for the purpose of increasing air flow velocity and compressor wheel durability (Col 2 lines 14-22).

Regarding claim 22, Hiereth discloses the second fluid connection comprises an EGR outlet disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow; the EGR outlet extending through the compressor backplate (See Fig. 2; Col 3 lines 22-44).
Hiereth is silent regarding the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute having: an EGR inlet configured to receive EGR flow; an EGR outlet; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute.
However, Ulrey teaches a turbocharger comprising:
140) (Col 4 lines 4-21) having:
a second fluid connection (230) located in proximity to a trailing edge of the compressor wheel, the second fluid connection comprises an outlet of a turbocharger compressor EGR volute (204) (Col 7 line 59-Col 8 line 19),
the turbocharger compressor EGR volute having:
an EGR inlet (204) configured to receive EGR flow (Col 7 lines 60-61);
an EGR outlet (230) disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow (Col 8 lines 2-8); and
a decreasing cross-sectional area progression around the turbocharger compressor EGR volute (Col 9 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hiereth, by the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute having: an EGR inlet configured to receive EGR flow; an EGR outlet; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute, as taught by Ulrey, for the purpose of increasing air flow velocity and compressor wheel durability (Col 2 lines 14-22).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lebold and Hiereth in view of Ulrey et al. (US Patent No. 9,303,650), hereinafter “Ulrey”.
Regarding claim 12, the combination of Lebold and Hiereth discloses the EGR control valve comprises:
a sealing flap (Lebold 24) operationally connected to a rotational drive mechanism at a proximal end, the sealing flap having a sealing surface with rounded edges (See Lebold Fig. 7A; Col 4 lines 32-64);
Lebold 47) of a turbine volute opening (Lebold 36) (See Lebold Fig. 5-6; Col 4 lines 32-64);
an EGR outlet duct (Lebold 16) configured to be mated to a volute opening (36) and provide for an EGR flow path (Lebold Col 4 lines 32-64); and
the rotational drive mechanism is configured to operate the sealing flap between a first position and a second position (Lebold Col 5 lines 10-12); wherein:
in the first position, the turbine volute opening is sealed by the rounded edges mating with the chamfered edge of the turbine volute opening (Lebold Col 4 lines 61-Col 5 lines 12, Col 5 lines 45-47); and
in the second position and in an intermediate position, the EGR flow path is provided from a turbine volute through the turbine volute opening to the EGR outlet duct (Lebold Col 4 lines 61-Col 5 lines 12, Col 5 lines 45-47); and
the second fluid connection comprises an EGR outlet, wherein at least a portion of the EGR outlet is located radially inward with respect to the trailing edge of the compressor wheel providing a fresh air flow (See Hiereth Fig. 2; Col 3 lines 22-44).
The combination of Lebold and Hiereth is silent regarding the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute having: an EGR inlet configured to receive EGR flow; an EGR outlet; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute.
However, Ulrey teaches a turbocharger comprising:
an exhaust gas recirculation flow path (140) (Col 4 lines 4-21) having:
a second fluid connection (230) located in proximity to a trailing edge of the compressor wheel, the second fluid connection comprises an outlet of a turbocharger compressor EGR volute (204) (Col 7 line 59-Col 8 line 19),

an EGR inlet (204) configured to receive EGR flow (Col 7 lines 60-61);
an EGR outlet (230) disposed in proximity to the trailing edge of the compressor wheel providing a fresh air flow (Col 8 lines 2-8); and
a decreasing cross-sectional area progression around the turbocharger compressor EGR volute (Col 9 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Lebold and Hiereth, by the second fluid connection comprises an outlet of a turbocharger compressor EGR volute, the turbocharger compressor EGR volute having: an EGR inlet configured to receive EGR flow; an EGR outlet; and a decreasing cross-sectional area progression around the turbocharger compressor EGR volute, as taught by Ulrey, for the purpose of increasing air flow velocity and compressor wheel durability (Col 2 lines 14-22).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiereth in view of Racca et al. (US PGPub 2019/0010898), hereinafter “Racca”.
Regarding claim 13, Hiereth is silent regarding a cooling circuit in either one or both of a compressor housing and a compressor backplate, the cooling circuit configured to remove heat from gasses within the compressor.
However, Racca teaches a turbocharger comprising:
a cooling circuit in either one or both of a compressor housing and a compressor backplate, the cooling circuit configured to remove heat from gasses within the compressor (¶0004-0005).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hiereth, by including a cooling circuit in either one or both of a compressor housing and a compressor backplate, the cooling circuit configured to remove heat from ¶0019).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hiereth in view of Sun et al. (US PGPub 2017/0122339), hereinafter “Sun”.
Regarding claim 24, Hiereth is silent regarding the edge of the back surface of the compressor wheel comprises a scalloped edge.
However, Sun teaches an edge (954) of a back surface (952) of a compressor wheel (951) comprises a scalloped edge (954) (¶¶0042-0043).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hiereth, by the edge of the back surface of the compressor wheel comprises a scalloped edge, as taught by Sun, for the purpose of improving response time by reducing force (¶¶0039,0042-0043).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 recites the limitations: the EGR control valve comprises … a gas port on the sealing surface; side seals coupled to the sealing flap and fluidly connected to the gas port, the side seals translating outwardly from the sealing flap in response to fluid pressure in the gas port;
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious these limitations.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
	Reference Hiereth has been cited in the above rejections to cure the deficiencies introduced by the newly amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747